      Case: 1:18-cv-00873-SJD-SKB Doc #: 1 Filed: 12/11/18 Page: 1 of 9 PAGEID #: 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                CINCINNATI DIVISION

 JERRY E. McCLURE, Individually and For                    Case No. __________________
 Others Similarly Situated,
                       Plaintiff,                          JURY TRIAL DEMANDED

 v.                                                        COLLECTIVE ACTION PURSUANT
                                                           TO 29 U.S.C. § 216(b)
 HUKARIASCENDENT, INC.,                                    CLASS ACTION/FED. R. CIV. P. 23
              Defendant.



                                   ORIGINAL COMPLAINT

                                             SUMMARY

         1.     Plaintiff Jerry E. McClure (“McClure”) brings this lawsuit to recover unpaid overtime

wages and other damages from HukariAscendent, Inc. (“HukariAscendent”) under the Fair Labor

Standards Act (“FLSA”), the Ohio Minimum Fair Wage Standards Act, O.R.C. §§4111.01, 4111.03

and 4111.10., (“the Ohio Wage Act”), the Ohio Prompt Pay Act (“OPPA”) Rev. Code §4113.15 (the

Ohio Wage Act and the OPPA will be referred to collectively as “the Ohio Acts”).

         2.     McClure and other similarly situated employees were paid the same hourly rate for all

hours worked, including those in excess of 40 hours in a workweek.

         3.     This class and collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                                    JURISDICTION AND VENUE

         4.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).
   Case: 1:18-cv-00873-SJD-SKB Doc #: 1 Filed: 12/11/18 Page: 2 of 9 PAGEID #: 2



         5.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a significant

portion of the facts giving rise to this lawsuit occurred in this District. McClure worked for

HukariAscendent in this District in Scioto County.

                                           THE PARTIES

         6.    McClure was employed by HukariAscendent and regularly worked in excess of 40

hours a week without receiving overtime pay. His written consent is attached as Exhibit A.

         7.    McClure represents the class of similarly situated co-workers.

         8.    McClure brings this action on behalf of himself and all other similarly situated hourly

employees the collective action provisions of the FLSA and the Ohio Wage Acts. See 29 U.S.C.

§216(b). The FLSA Class was subjected to the same FLSA violations as McClure and is properly

defined as:

               ALL HOURLY EMPLOYEES OF HUKARIASCENDENT,
               INC. EMPLOYED DURING THE PAST THREE YEARS
               WHO WERE PAID THE SAME HOURLY RATE FOR ALL
               HOURS WORKED OR “STRAIGHT TIME FOR
               OVERTIME.”
               (the “Putative Class Members”).

         9.    The members of the FLSA Class are easily ascertainable from HukariAscendent’s

business and personnel records.

         10.   McClure also seeks class certification of such a class under FED. R. CIV. P. 23, under

the Ohio Wage Acts.

         11.   HukariAscendent is a corporation and may be served with process by serving its

registered agent CT Corporation System, 4400 Easton Commons Way, Suite 125, Columbus, Ohio

43219.

                                  COVERAGE UNDER THE FLSA

         12.   At all times hereinafter mentioned, HukariAscendent was and is an employer within

the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).
                                                 2
     Case: 1:18-cv-00873-SJD-SKB Doc #: 1 Filed: 12/11/18 Page: 3 of 9 PAGEID #: 3



         13.    At all times hereinafter mentioned, HukariAscendent was and is an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         14.    At all times hereinafter mentioned, HukariAscendent was and is an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce by any person

and in that said enterprise has had and has an annual gross volume of sales made or business done of

not less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

         15.    At all times hereinafter mentioned, McClure and the Class Members (as defined below)

were engaged in commerce or in the production of goods for commerce per 29 U.S.C. §§ 206-207.

                                              THE FACTS

         16.    HukariAscendent is a technical consulting and engineering company specializing in

engineering and technical services associated with the nuclear industry and power generation facilities.1

         17.    McClure was an hourly employee of HukariAscendent.

         18.    McClure was hired around November 2016.

         19.    McClure left HukariAscendent’s employment near the end of February 2017.

         20.    HukariAscendent paid McClure by the hour.

         21.    HukariAscendent paid McClure $70 per hour.

         22.    McClure reported the hours he worked to HukariAscendent on a regular basis.

         23.    If McClure worked fewer than 40 hours in a week, would be paid only for the hours

he worked.



1
    www.hukari.com/about-us/


                                                    3
   Case: 1:18-cv-00873-SJD-SKB Doc #: 1 Filed: 12/11/18 Page: 4 of 9 PAGEID #: 4



        24.     But McClure normally worked more than 40 hours in a week.

        25.     The hours McClure worked are reflected in HukariAscendent’s records.

        26.     HukariAscendent paid McClure at the same hourly rate for all hours worked, including

those in excess of 40 in a workweek.

        27.     Rather than receiving time and half as required by the FLSA, McClure did not receive

any pay for overtime hours worked.

        28.     This payment scheme violates the FLSA.

        29.     HukariAscendent was aware of the overtime requirements of the FLSA.

        30.     HukariAscendent nonetheless failed to pay certain hourly employees, such as McClure,

overtime.

        31.     HukariAscendent’s failure to pay overtime to these hourly workers was, and is, a willful

violation of the FLSA.

                                        FLSA VIOLATIONS

        32.     By failing to pay McClure and those similarly situated to him overtime at one-and-one-

half times their regular rates, HukariAscendent violated the FLSA’s overtime provisions.

        33.     HukariAscendent owes McClure and those similarly situated to him the difference

between the rate actually paid and the proper overtime rate.

        34.     Because HukariAscendent knew, or showed reckless disregard for whether, its pay

practices violated the FLSA, HukariAscendent owes these wages for at least the past three years.

        35.     HukariAscendent is liable to McClure and those similarly situated to him for an

amount equal to all unpaid overtime wages as liquidated damages.

        36.     McClure and those similarly situated to him are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.




                                                     4
   Case: 1:18-cv-00873-SJD-SKB Doc #: 1 Filed: 12/11/18 Page: 5 of 9 PAGEID #: 5



                                      OHIO WAGE ACT VIOLATIONS

       37.     McClure brings this claim under the Ohio Wage Act as a Rule 23 class action.

       38.     The conduct alleged violates the Ohio Wage Act (O.R.C. §§4111.01. 4111.03 and

4111.10).

       39.     At all relevant times, HukariAscendent was subjected to the requirements of the Ohio

Wage Act.

       40.     At all relevant times, HukariAscendent employed McClure and each Class Member

with Ohio state law claims as an “employee” within the meaning of the Ohio Wage Act.

       41.     The Ohio Wage Act requires employers like HukariAscendent to pay employees at

one and one-half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in

any one week. McClure and each member of the Ohio Wage Act Class are entitled to overtime pay

under the Ohio Wage Acts.

       42.     HukariAscendent had a policy and practice of failing to pay these workers overtime

for hours worked in excess of 40 hours per workweek.

       43.     McClure and each member of the Ohio Wage Act Class seek unpaid overtime in

amount equal to 1.5 times the regular rate of pay for work performed in excess of 40 hours in a

workweek, prejudgment interest, all available penalty wages, and such other legal and equitable relief

as the Court deems just and proper.

       44.     McClure and each member of the Ohio Wage Act Class also seek recovery of

attorneys’ fees, costs, and expenses of this action, to be paid by HukariAscendent, as provided by the

Ohio Wage Act Class Action Allegations

       45.     McClure incorporates all previous paragraphs and alleges that the illegal pay practices

HukariAscendent imposed on McClure were likewise imposed on the Putative Class Members.




                                                  5
   Case: 1:18-cv-00873-SJD-SKB Doc #: 1 Filed: 12/11/18 Page: 6 of 9 PAGEID #: 6



        46.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and the Ohio Wage Acts.

        47.     Numerous other individuals who worked with McClure indicated they were paid in

the same manner, performed similar work, and were not properly compensated for all hours worked

as required by state and federal wage laws.

        48.     Based on his experiences and tenure with HukariAscendent, McClure is aware that

HukariAscendent’s illegal practices were imposed on the Putative Class Members.

        49.     The Putative Class Members were all not afforded the overtime compensation when

they worked in excess of forty (40) hours per week.

        50.     HukariAscendent’s failure to pay wages and overtime compensation at the rates

required by state and/or federal law result from generally applicable, systematic policies, and practices

which are not dependent on the personal circumstances of the Putative Class Members.

        51.     McClure’s experiences are therefore typical of the experiences of the Putative Class

Members.

        52.     The specific job titles or precise job locations of the Putative Class Members do not

prevent class or collective treatment.

        53.     McClure has no interests contrary to, or in conflict with, the Putative Class Members.

Like each Putative Class Member, McClure has an interest in obtaining the unpaid overtime wages

owed to him under state and/or federal law.

        54.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        55.     Absent this action, many Putative Class Members likely will not obtain redress of their

injuries and HukariAscendent will reap the unjust benefits of violating the FLSA and applicable state

labor laws.


                                                   6
   Case: 1:18-cv-00873-SJD-SKB Doc #: 1 Filed: 12/11/18 Page: 7 of 9 PAGEID #: 7



        56.     Furthermore, even if some of the Putative Class Members could afford individual

litigation against HukariAscendent, it would be unduly burdensome to the judicial system.

        57.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        58.     The questions of law and fact common to the Putative Class Members predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:

                a.      Whether the Putative Class Members’ FLSA rights were violated as a result of

                        HukariAscendent’s straight time for overtime policy.;

                b.      Whether HukariAscendent’s straight time for overtime pay practice was made

                        in good faith;

                c.      Whether HukariAscendent’s decision to not pay time and a half for overtime

                        to the Putative Class Members was made in good faith;

                d.      Whether HukariAscendent’s violation of the FLSA and the Ohio Wage Acts

                        was willful; and

                e.      Whether HukariAscendent’s illegal pay practices were applied uniformly across

                        the nation to all Putative Class Members.

        59.     McClure’s claims are typical of the claims of the Putative Class Members. McClure and

the Putative Class Members sustained damages arising out of HukariAscendent’s illegal and uniform

employment policy.

        60.     McClure knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.




                                                     7
   Case: 1:18-cv-00873-SJD-SKB Doc #: 1 Filed: 12/11/18 Page: 8 of 9 PAGEID #: 8



        61.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective and class action treatment.

                                                 PRAYER

        62.      WHEREFORE, McClure prays for judgment against HukariAscendent as follows:

              a. An Order designating this lawsuit as a collective action and permitting the issuance of

                 a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated individuals with

                 instructions to permit them to assert timely FLSA claims in this action by filing

                 individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

              b. For an Order pursuant to Section 16(b) of the FLSA finding HukariAscendent liable

                 for unpaid back wages due to McClure and the Putative Class Members for liquidated

                 damages equal in amount to their unpaid compensation;

              c. For an Order designating the state law classes as class actions pursuant to Fed. R. Civ.

                 P. 23;

              d. For an Order appointing McClure and his counsel as Class Counsel to represent the

                 interests of both the federal and state law classes;

              e. For an Order awarding attorneys’ fees, costs and pre- and post-judgment interest; and

              f. For an Order granting such other and further relief as may be necessary and

                 appropriate.

Dated: December 11, 2018

                                                 Respectfully submitted,

                                                 By: /s/ Michael A. Josephson
                                                        Michael A. Josephson
                                                        State Bar No. 24014780
                                                        mjosephson@mybackwages.com
                                                        Andrew W. Dunlap
                                                        State Bar No. 24078444
                                                     8
Case: 1:18-cv-00873-SJD-SKB Doc #: 1 Filed: 12/11/18 Page: 9 of 9 PAGEID #: 9



                                          adunlap@mybackwages.com
                                          William R. Liles
                                          State Bar No. 24083395
                                          wliles@mybackwages.com
                                          JOSEPHSON DUNLAP
                                          11 Greenway Plaza, Suite 3050
                                          Houston, Texas 77046
                                          713-352-1100 – Telephone
                                          713-352-3300 – Facsimile

                                          AND

                                          Robert E. DeRose
                                          OH Bar No. 0055214
                                          Jessica R. Doogan
                                          OH Bar No. 0092105
                                          BARKAN MEIZLISH DEROSE
                                          WENTZ MCINERNEY PEIFER, LLP
                                          250 E. Broad Street, 10th Floor
                                          Columbus, OH 43215
                                          614-221-4221 – Telephone
                                          614-744-2300 – Facsimile
                                          bderose@barkanmeizlish.com
                                          jdoogan@barkanmeizlish.com


                                          AND

                                          Richard J. (Rex) Burch
                                          Texas Bar No. 24001807
                                          BRUCKNER BURCH, P.L.L.C.
                                          8 Greenway Plaza, Suite 1500
                                          Houston, Texas 77046
                                          713-877-8788 – Telephone
                                          713-877-8065 – Facsimile
                                          rburch@brucknerburch.com

                                   ATTORNEYS IN CHARGE FOR PLAINTIFF




                                      9
